Citation Nr: 1753868	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  11-32 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a pancreas disorder, to include pancreatitis and residuals of status post laparotomy with removal of malignant pancreatic tumor.

2.  Entitlement to service connection for endometriosis.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was remanded by the Board in September 2014 and again in October 2015 for additional development.  The matter has been returned to the Board for appellate consideration.  

By way of background, the Board notes that the previous September 2014 Board decision found in accordance with 38 C.F.R. § 3.156(b) that none of the prior rating decisions pertaining to entitlement to service connection for endometriosis became final.  The matter was referred back to the Agency of Original Jurisdiction (AOJ) for readjudication consistent with the Board's finding.  In February 2015, the RO readjudicated the claim and issued a rating decision denying entitlement to service connection for endometriosis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, review of the record reveals that the claims must again be remanded for additional development prior to appellate consideration.  

As a preliminary matter, the Board notes in an October 2014 statement, the Veteran identified seeking post-service treatment for endometriosis and associated symptomatology at Kenner Army Hospital between January 1980 and January 1982.  Unfortunately, these records do not appear to be associated with the claims file.  

Next, the Board notes that a February 2015 rating decision denied entitlement to service connection for endometriosis.  In November 2015, the Veteran timely filed a notice of disagreement with that decision, thereby placing the issue in appellate status.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  A statement of the case (SOC) has not yet been issued for the February 2015 denial; therefore, remand is required for the issuance of a SOC.  Id.

Lastly, the Board turns to the claim of entitlement to service connection for a pancreatic disability.  Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  
For the reasons set forth below, the Board finds that the claim must again be remanded to the AOJ in order to obtain an adequate medical opinion.

In particular, the Veteran was provided with a VA examination in July 2017.  The report of the July 2017 VA examination reflects, in pertinent part, a diagnosis of chronic pancreatitis.  The examiner opined that the Veteran's pancreas disorder was less likely than not incurred in or caused by service.  In doing so, the examiner noted the Veteran's service treatment records (STRs) are negative for any treatment for and/or diagnosis of a pancreas condition.  The examiner noted that STRs reflect recurrent symptoms of abdominal pain, nausea, and vomiting in service; however, he noted that assessment of these symptoms in and since service have been attributed to non-pancreatic etiologies, i.e., endometriosis.  He indicated that the endometriosis was shown to have resolved after release from service.  Additionally, he indicated that these symptoms are "distinct and separate from the onset of symptoms attributed to the pancreatic conditions of acinar cell carcinoma and pancreatitis."  Rather, he noted that the first evidence of symptoms which may be attributed to the claimed pancreas condition had onset in 1985 wherein the Veteran was diagnosed with gastritis.  The examiner determined that there is no evidence that symptoms attributed to a pancreas condition were present during service or within one-year of separation from service.  Lastly, the examiner noted the Veteran's history of acinar pancreatic cancer, which was excised in 1986.  He further noted chronic epigastric and abdominal pain attributed to sequelae of the pancreatic mass excision surgery and chronic pancreatitis.  

Here, the examiner's statement that the assessments of the Veteran's symptoms of abdominal pain, nausea, and vomiting in and since service have been attributed to non-pancreatic etiologies, i.e., endometriosis, seemingly creates a discrepancy.  In particular, the examiner noted that that the endometriosis was shown to have resolved.  In that regard, the Board notes that treatment records dated in December 1992 reflect the Veteran underwent a total abdominal hysterectomy and right salpingo-oophorectomy due to chronic pain.  The Veteran has consistently reported experiencing symptoms of abdominal pain and nausea since service.  

Additionally, the examiner's noted that that these symptoms are "distinct and separate from the onset of symptoms attributed to the pancreatic conditions of acinar cell carcinoma and pancreatitis," and that the first evidence of symptoms which may be attributed to the claimed pancreas condition had onset in 1985 wherein the Veteran was diagnosed with gastritis (symptoms of which include abdominal pain, nausea, and vomiting).  No further rationale was provided.  An indication that the symptoms are distinct and separate without further explanation necessitates the Board to make assumptions and draw inferences as to the examiners reasoning.  Given the considerable overlap in symptomatology, the Board finds that a remand is warranted in this case to obtain an addendum opinion adequately explaining why the Veteran's symptoms, e.g., abdominal pain and nausea, in and since service are distinct and separate from those attributable to a pancreas condition.  See Bolton, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, make an additional effort to obtain outstanding medical treatment records from the appropriate sources.  In particular, the Veteran identified receiving treatment for endometriosis and/or abdominal pain at Kenner Army Hospital between January 1980 and January 1982.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.  

2.  Issue a statement of the case to the Veteran addressing the issue of entitlement to service connection for endometriosis.  Inform the Veteran and her representative of the time period in which to submit a timely substantive appeal as to that matter.  If, and only if, the Veteran perfects her appeal, the AOJ should return the case to the Board, if otherwise in order.

3.  Thereafter, arrange for the examiner who conducted the July 2017 VA examination, if available, or other appropriate medical professional, to prepare an addendum opinion as to the nature and etiology of any pancreatic disability, and if deemed necessary, conduct a new examination of the Veteran.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

Does the Veteran have a pancreas disability?  If so, the examiner should identify whether it is as likely as not (i.e., a 50 percent or better probability) that such disability is caused by, or otherwise etiologically related to military service.

Any opinion rendered should reflect consideration of the Veteran's lay statements regarding ongoing symptomatology, and discuss why any symptomatology may be distinguished and attributed to another disability, rather than to the Veteran's pancreas disability.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and her representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




